Feed J. Mundeb, J.
The petitioner, in this article 78 proceeding, seeks to review and set aside the action of the respondent, Civil Service Commission purporting to revoke as of December 31, 1959, an allegedly valid eligible list for police patrolman in the Town of Babylon.
The indisputable fact is that the list, which became effective on August 20,1957, for a period of one year, expired on August 19, 1958. By resolution on September 9, 1958, the Civil Service Commission attempted to extend the list to August 20, 1959 and by another resolution on July 21, 1959 it attempted a further extension to August 19, 1960.
There was no power in the commission to revive an expired list. (Matter of Carow v. Board of Educ. of City of N. Y., 272 N. Y. 341; Hurley v. Board of Educ. of City of N. Y., 270 N. Y. 275; Ciaccia v. Board of Educ. of City of N. Y., 271 N. Y. 336.)
The duration of an eligible list is fixed by a resolution of the commission. (Rules of Suffolk County Civ. Serv. Comm., rule IX.) It may be fixed at not less than one year nor more than four years. When fixed at less than four years the commission may extend the duration of the list up to four years provided it does so by resolution prior to the previously fixed expiration date of the list.
The attempt here to extend the list after the expiration date was wholly ineffectual.
Consequently any further resolution purporting to extend the list or to revoke it was likewise legally ineffective. There is then nothing for the court to review in this proceeding and the petition must be and is dismissed. Submit order.